Title: To Thomas Jefferson from William McIntosh, 30 March 1808
From: McIntosh, William
To: Jefferson, Thomas


                  
                     Sir. 
                     Vincennes 30th. march 1808.
                  
                  The letter which you did me the honor of writing to me on the 30 January in answer to my Communication of the 15 December on the subject of the uneasiness excited in the minds of the french Inhabitants of Vincennes by Governor Harrison’s Address in September last was handed to me on the 16th. Inst. by General Gibson Secretary of the Territory in a sealed Note from the Governor, and was made known to the french Inhabitants on the following Sunday at a Meeting called for that purpose. But the Governor previous to its delivery had submitted its perusal to some of the Citizens other than those for whom it was intended, and this new indignity was considered in meeting as an irritating, instead of a conciliatory measure. It affords me however great satisfaction to inform you by their request in meeting that in consequence of the assurances of the President of the United States conveyed to them in that letter, all their apprehensions respecting the sentiments entertained of their Fidelity and attachment to the United States, and which the Address was so imminently calculated to produce in, have entirely vanished from their minds. I am also authorised and requested by the french Inhabitants of Vincennes to tender you their most grateful acknowledgments for the highly honorable testimony which you have been pleased to transmit to them, of the sentiments which you entertain of their character; and for the assurances which on the part of the General Government you have been pleased to make to them as a portion of the Citizens of the United States. They have further instructed and requested me to acquaint you that consistent with the circumstances in which the conduct of the Governor has placed them, they cannot now give you the additional proof on their part that your confidence in them was not misplaced, which you have deigned to ask, and in favor of which their respect for you pleads so forcibly.—Objections which in common with other Citizens they have to the Governors administration, and in relation to his behavior to them in particular form obstacles to a perfect good understanding with him that cannot be surmounted, without explanations and concessions, which the french Inhabitants of Vincennes will not again submit to demand; nor can expect from Governor Harrison. At the same time they beg leave to assure you that on the existing as well as on every other occasion involving Rights secured to them by the Constitution and laws of the United States and of this Territory, their demeanor shall be such as to merit a continuation of your good offices, and preserve among their fellow Citizens the character which they have uniformly maintained, of sober, honest, and orderly Citizens, submissive to the Laws, duly respectful to the constituted authorities, and faithful to the Nation of which they are a part.
                  Availing myself of the opportunity afforded on the present occasion to address you on behalf of the french Inhabitants of Vincennes, I unite with them in assurances of the highest respect and Consideration; and have the honor to be, Sir, your most Obedt. and most Humble Servt.
                  
                     Will: McIntosh 
                     
                  
               